Citation Nr: 1815141	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  07-37 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an initial compensable evaluation for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	Arthur V. Gage, Attorney 


WITNESSES AT HEARINGS ON APPEAL

The Veteran and J.M.


ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In March 2011, the Veteran presented testimony at a hearing before a Veterans Law Judge who is no longer employed by the Board.  In April 2011, the Board remanded the issues of entitlement to an initial compensable evaluation for bilateral hearing loss and a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for further development. 

In a January 2016 letter, the Board offered the Veteran the opportunity to testify at a hearing before another Veterans Law Judge who would ultimately decide the appeal.  See 38 U.S.C. § 7102 (2012); 38 C.F.R. § 20.707 (2017).  

In March 2016, the Board remanded the issues of entitlement to service connection for a right acoustic schwannoma (claimed as a brain tumor) and a concussion (claimed as head trauma) for the issuance of a statement of the case.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The Board also remanded the issues of entitlement to a compensable evaluation for bilateral hearing loss and TDIU for further development.  

Pursuant to the Board's March 2016 remand directives, in February 2017, the RO issued a statement of the case addressing the issues of entitlement to service connection for a right acoustic schwannoma and a concussion.  However, the Veteran did not thereafter perfect an appeal.  Therefore, those issues are no longer in appellate status, and no further consideration is necessary.

In May 2017, the Veteran indicated that he wanted to appear for another hearing before the Board regarding the issues on appeal.  See 38 U.S.C. § 7102; 38 C.F.R. § 20.707.  In July 2017, the Board remanded the case to afford the Veteran a hearing.  The Veteran subsequently testified at a hearing before the undersigned Veterans Law Judge in January 2018.  A transcript of that proceeding is associated with the record.

In a January 2018 rating decision, the RO granted entitlement to TDIU effective from March 3, 2011.  The Veteran and his representative have not since disputed or expressed disagreement with the effective date assigned.  Moreover, as set forth below, the Veteran has requested to withdraw the increased rating issue on appeal.  Therefore, given the specific procedural background in this case, a claim for TDIU prior to March 3, 2011, is not deemed to be a component of the current appeal.  

This appeal was processed using the Veterans Benefits Management System (VBMS) electronic claims processing system.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

During the January 2018 hearing, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw his appeal with respect to the issue of entitlement to an initial compensable evaluation for bilateral hearing loss. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran and his representative have been met for the issue of entitlement to an initial compensable evaluation for bilateral hearing loss.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or his authorized representative.  Id. 

During the January 2018 hearing, the Veteran withdrew his appeal as to the issue of entitlement to an initial compensable evaluation for bilateral hearing loss.  Thus, there remain no allegations of errors of fact or law for appellate consideration with respect this claim.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue, and it is dismissed.  


ORDER

The appeal is dismissed.  




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


